Citation Nr: 0912480	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars of the groin, 
as residuals of fungal infection.

3.  Entitlement to service connection for myositis.

4.  Entitlement to service connection for degenerative 
arthritis and spinal stenosis of the lumbar spine.

5.  Entitlement to an evaluation in excess of 10 percent for 
an appendectomy scar.

6.  Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus, type II, with complications, 
prior to September 24, 2007.

7.  Entitlement to an increased evaluation in excess of 60 
percent for diabetes mellitus, type II, with complications, 
since September 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1967 to January 1974, to include a tour of duty 
in Vietnam from June 1967 to July 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2004, December 2004, and 
October 2005 rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).

The September 2004 decision denied service connection for 
myositis and a lumbar spine disability, and denied an 
evaluation in excess of 20 percent for diabetes mellitus and 
an evaluation in excess of 10 percent for an appendectomy 
scar.  The December 2004 decision denied service connection 
for PTSD and scars of the groin.  

The October 2005 decision denied an evaluation in excess of 
20 percent for diabetes mellitus.  The Board notes that in a 
September 2006 decision, the RO granted service connection 
for retinopathy and dermopathy as complications of diabetes.  
The retinopathy was rated noncompensable and evaluated as 
part of the underlying diabetes, while dermopathy was 
assigned a separate 10 percent evaluation.  In a September 
2008 decision, the RO granted an increased 60 percent 
evaluation for diabetes effective from September 24, 2007; 
this evaluation included all identified complications of 
diabetes.

The Veteran requested a personal hearing before a Veterans 
Law Judge in his August 2006 substantive appeal.  He 
specified that he wanted his hearing to be held at a VA 
facility in Wilkes-Barre, Pennsylvania.  Hearings are not 
offered from that facility, and the Veteran was informed in 
December 2008 that an in-person hearing had been scheduled 
for him at the RO in January 2009.  The Veteran failed to 
report for the hearing; he has not contacted VA to explain 
this failure or to attempt rescheduling of the hearing.  The 
request for a hearing is therefore considered withdrawn.  
38 C.F.R. § 20.702(d).

The Board notes that in correspondence received September 26, 
2005, the Veteran raises new claims of service connection in 
addition to expressing disagreement with the September 2004 
RO decision.  The notice of disagreement is discussed in 
detail in the Remand section, below.  The newly raised 
claims, of service connection for scars of the right and left 
arms, a herpes infection of the eyes, and residuals of a 
herniorrhaphy, are referred to the RO for appropriate action.

The issues involving entitlement to service connection for 
myositis and a lumbar spine disability, evaluation of the 
appendectomy scar, and evaluation of diabetes mellitus, with 
complications, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.

2.  There is no current diagnosis of scars of the groin as 
residual of fungal infection.




CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The criteria for service connection of scars of the groin 
as a residual of fungal infection are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issues decided here, legally sufficient 
notice was provided to the Veteran in May 2004 
correspondence, prior to the adjudication of his claims.  The 
letter informed the Veteran of the elements of service 
connection, described the evidence and information needed to 
substantiate his claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  
Although the correspondence did not discuss VA policies and 
practices with respect to assignment of effective dates and 
disability evaluations, such omission is harmless error in 
light of the denial of service connection.  No effective date 
or disability evaluation shall be assigned.  In sum, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment and personnel records 
for the Veteran, and has associated with the file all 
available VA outpatient and inpatient records identified by 
the Veteran.  The Board notes that VA medical centers in New 
York have certified that no records of alleged treatment in 
1974 and 1975 are available.  The Veteran has submitted 
private medical records from MHP, and VA has provided VA 
examinations regarding the claims decided herein.  As was 
noted above, the Veteran failed to appear for the scheduled 
Board hearing at the RO.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims decided below.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No listed chronic disease is at issue here.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

PTSD

The Board need not reach the questions of verification of an 
in-service stressor or a nexus between that stressor and 
current diagnosis, in light of the absence of any diagnosis 
of PTSD.  The Board does note, however, that although the 
Veteran has not specifically responded to VA's request for 
stressor information, he did serve in combat in Vietnam, and 
is the holder of the Combat Infantryman Badge.

A review of the evidence of record reveals that the Veteran 
is not now and has never been diagnosed with PTSD.  

Service treatment records do show that he complained of 
"nervous condition" and "nervous spells," both while in 
Vietnam in 1968/1969 and after his return to the United 
States in 1970.  Doctors noted the Veteran's alcohol use.  On 
an August 1971 periodic examination, the Veteran denied any 
history of nervous trouble, but did report an excessive 
drinking habit.  No psychiatric problems or diagnoses were 
noted at the November 1973 separation examination.

A VA PTSD examination was conducted in October 2004.  The 
examiner reviewed the claims file in conjunction with the 
examination.  She noted a long history of alcohol use by the 
Veteran, dating back to childhood.  He alleged having served 
two tours in Vietnam, once as a mortarman, and once as a 
helicopter mechanic.  He reported that once he was present 
during a night attack which destroyed six helicopters.  He 
was close enough that he was struck with debris.  He had 
recently been treated for an anxiety disorder as an 
outpatient.  He reported a great deal of stress regarding his 
relationship with his ex-wife and child support.  He also was 
stressed over his medical situation and his VA claims.  He 
was out of work since 2002 secondary to physical disability 
of the hip, and was not eligible for Social Security 
assistance.  He was drinking heavily.  He denied suicidal 
ideation, psychotic symptoms, or any other signs of mental 
illness.  He slept poorly due to medical problems.  The 
Veteran reported a history of legal problems and assaultive 
behavior.  He was social with friends, and was married to his 
second wife.  The Veteran was alert and oriented to time, 
place and person.  Although he was obese, his hygiene and 
grooming were good.  His mood was described as anxious, but 
affect was "quite euthymic with no anxiety."  Speech was 
clear and normal in tone and volume, and thought processes 
were clear and coherent.  Short term memory, concentration, 
insight, and judgment were fair.  The examiner diagnosed 
alcohol dependence and a personality disorder with anti-
social traits.  She stated that the Veteran does not have 
PTSD.  All reported problems were associated with a 
personality disorder and/or alcohol dependence.  A Global 
Assessment of Functioning (GAF) score of 75 was assigned.  A 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

VA treatment records, both inpatient and outpatient, reflect 
ongoing diagnoses of anxiety disorder and alcohol dependence.  
He was prescribed an antidepressant.  The Veteran on occasion 
would make drunken and angry calls to health care providers 
and would threaten violence, but police investigation was 
negative.  In March 2006, the Veteran was seen for medicine 
management.  He reported recent legal problems related to an 
assault when he was drinking.  He had trouble sleeping, and 
used medication for assistance with that.  A mood stabilizer 
was prescribed due to his "impulsivity, excitability, and 
explosive temper."  On interview, the Veteran was alert and 
oriented, with fair hygiene.  Mood was excited, and his 
speech was loud, rapid, and forceful.  Language was harsh.  
Memory was intact.  A generalized anxiety disorder with 
depression was diagnosed, as well as a mood disorder NOS and 
a personality disorder NOS.  A GAF score of 55 was assigned.  
Subsequent VA treatment records reveal periodic treatment and 
medication for a mood and anxiety disorders, but at no time 
does any provider diagnose PTSD.

Similarly, private inpatient and outpatient records from MHP 
for the period of December 2007 to April 2008 reveal a 
diagnosis of anxiety.  The Veteran was not treated privately 
for psychiatric complaints, but doctors noted the condition 
in his problem list.  Private records show no diagnosis of or 
finding related to PTSD.

In the absence of a diagnosis, service connection for PTSD 
must be denied.

Scars of the Groin

A review of service treatment records reveals complaints of 
and treatment for a recurrent fungal infection of the groin 
during service.  No lacerations or scars of the groin are 
reported in connection with such during service.  The 
November 1974 discharge physical makes no finding regarding 
such.

VA and private treatment records are silent regarding any 
complaints related to scars of the groin from a fungal 
infection.

A VA examination was conducted in October 2004; the claims 
file was reviewed at that time.  The Veteran denied any 
current or past fungal infection of the groin, as well as any 
problems with scars of that area from infections.  He in fact 
denied ever having made such a claim.  The Veteran did 
describe old scars from herniorrhaphies, but stated he had no 
current symptoms even from that.  Physical examination showed 
an appendectomy scar and an abdominal scar from the hernia 
operation, but there was no evidence of a rash or scarring 
related to a rash.

Service connection must be denied in the absence of any 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).




ORDER

Service connection for PTSD is denied.

Service connection for scars of the groin as a residual of 
fungal infection is denied.


REMAND

Remand is required with regard to the remaining issues on 
appeal.  In three instances, the Veteran is entitled to 
further due process in connection with his claims.  In the 
case of diabetes mellitus, clarification of the issue and 
elements considered in assigning the current evaluation is 
required.

Manlincon

In a September 2004 decision, the RO denied service 
connection for myositis and degenerative arthritis and spinal 
stenosis of the lumbar spine, and denied entitlement to an 
evaluation in excess of 10 percent for an appendectomy scar.  
Notice of this decision was mailed to the Veteran on 
September 23, 2004.

On September 26, 2005, a notice of disagreement (NOD) with 
respect to the September 2004 decision was received at the 
RO.  The Veteran expressed disagreement with the denials of 
service connection for myositis and a low back disability, 
and the denial of an increased evaluation for an appendectomy 
scar.  He also raised additional claims, addressed in the 
Introduction above.

In November 2005, the RO informed the Veteran that his NOD 
was not timely, as it was not received within one year of the 
date of the notification letter, and declined to take further 
action on the claims, to include issuance of a statement of 
the case.  The RO is incorrect as a matter of law.  The NOD 
was timely, and the Veteran did initiate appellate 
proceedings with his September 2005 filing.

The RO failed to apply the provisions of the VA adjudication 
manual M21-1MR addressing timelines of appeals.  These 
provide that it is the date of filing, not the date of 
receipt, which controls the timeliness determination.  The 
filing date is calculated with regard to the postmark of the 
NOD.  When the postmark is of record, then the date of the 
postmark is the date of filing.  Here, no postmark is of 
record.  The manual therefore provides that postmark date is 
presumed to be five days prior to the date VA received the 
NOD, excluding Saturday, Sundays, and legal holidays.  M21-
1MR, I.5.B.4.b.  Here, that would be September 21, 2005.  The 
NOD was actually not signed until September 22, and so the 
five day presumption is partially rebutted.  Giving the 
Veteran the benefit of all reasonable doubt, however, the 
Board finds the NOD was mailed, and hence filed, September 
22, 2005, the date of signing.  This is one day prior to the 
expiration of the one year appeal period, and makes the NOD 
timely filed.  The Board notes that the prior incarnation of 
the policy and procedure manual, in effect in September 2005, 
contained the exact same provisions.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the agency f original jurisdiction for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus this claim is being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Diabetes Mellitus

There are several issues to be addressed by the RO with 
regard to the evaluations and stages assigned for disability 
due to diabetes mellitus.

The Board initially notes that the timely September 2005 NOD 
included disagreement with the confirmation of the evaluation 
for diabetes in the September 2004 decision.  The RO must 
clearly show that it considered evidence from this period 
when evaluating the disability on appeal.

Further, the Board cannot determine the basis upon which the 
RO has assigned the current evaluations, particularly from 
September 24, 2007 forward.  Diabetes is rated under 
Diagnostic Code 7913, which provides that diabetes mellitus 
that is manageable by restricted diet only is rated 10 
percent disabling.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Prior to September 2007, the Veteran was assigned a 20 
percent evaluation for diabetes mellitus with diabetic 
retinopathy, and assigned a separate 10 percent evaluation 
for diabetic dermopathy.  The retinopathy was noncompensable.  
Effective September 24, 2007, the RO assigned a 60 percent 
evaluation for diabetes with retinopathy and dermopathy, and 
terminated the separate compensable evaluation for the skin 
disability.  The discussion in support of this decision, 
however, cited additional possible complications of diabetes 
which have not been clearly service-connected, such as 
peripheral vascular disease and peripheral neuropathy.  It is 
entirely unclear what role these manifestations may or may 
not have had in the assignment of a 60 percent evaluation.

Remand is required for the RO to clearly identify, and, where 
appropriate, award service connection for, all complications 
of diabetes mellitus, and to re-evaluate the severity of such 
disability.  At this time, based on the evidence of record, 
the Board is at a complete loss in justifying the currently 
assigned 60 percent evaluation.  That rating requires a 
finding of regulation of activity related to blood sugar 
control, and here doctors have repeatedly urged the Veteran 
to be more, not less, active.  A 60 percent evaluation also 
requires episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider; the evidence of 
record here appears to show all hospitalizations were for 
cellulitis, and were unrelated to blood sugar levels.  
Finally, the decision to terminate a separate compensable 
evaluation for dermopathy, when that complication was not 
required to support the assignment of a 60 percent evaluation 
(if that evaluation was in fact correct) requires review.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations and Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008) regarding notice of 
evaluation criteria.).

2.  Schedule the Veteran for VA diabetes 
mellitus, peripheral nerves, arteries and 
veins, skin, and eye examinations.  The 
claims file must be reviewed in 
conjunction with the examinations.  The 
examiners are asked to describe the 
current status of the Veteran's service 
connected diabetes mellitus, dermopathy of 
the lower extremities, and diabetic 
retinopathy.  The examines should state 
whether the Veteran is required to refrain 
from strenuous activity in connection with 
blood sugar control, and should document 
any past episodes of ketoacidosis or 
hypoglycemia requiring hospitalization. 

Further, the examiners should clearly 
identify all current complications of 
diabetes and describe the current 
manifestations of such.  Peripheral 
neuropathy of all extremities and 
peripheral vascular disease must be 
specifically addressed.

3.  Issue a statement of the case to the 
Veteran and his representative on the 
issues of entitlement to service 
connection for myositis and degenerative 
arthritis and spinal stenosis of the 
lumbar spine, and entitlement to an 
evaluation in excess of 10 percent for an 
appendectomy scar.  If, and only if, the 
Veteran completes appeals on these issues, 
the VAMC should return the matters to the 
Board for appellate review of the issue.  

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


